Duval v Delta-Sonic Carwash Sys., Inc. (2021 NY Slip Op 05220)





Duval v Delta-Sonic Carwash Sys., Inc.


2021 NY Slip Op 05220


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


757 CA 20-01346

[*1]JACQUELINE DUVAL AND DENNIS DUVAL, PLAINTIFFS-APPELLANTS-RESPONDENTS,
vDELTA-SONIC CARWASH SYSTEMS, INC., DEFENDANT-RESPONDENT-APPELLANT. 


ROBERT F. JULIAN, P.C., UTICA (STEPHANIE A. PALMER OF COUNSEL), FOR PLAINTIFFS-APPELLANTS-RESPONDENTS. 
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (JUSTIN L. HENDRICKS OF COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.

	Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered September 15, 2020. The order granted in part and denied in part the motion of defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court